DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 2/12/2020. 

Election/Restrictions
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 – 13, 16 – 19, drawn to a fragrance release composition and a method for producing the fragrance release composition, classified in C11D 3/50.
Group II, claims 20 – 22, drawn to a method for imparting a fragrance to air or to fabric, classified in A61L 9/01.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of the components comprising at least two fillers, one or more consistency builders, one or more surfactants, and a fragrance or mixture of two or more fragrances, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of CA 1 332 557 C and DE 100 09 252 A1 (US PG Pub 2003/0108506); see the International Search Report. 
James Balls on March 5, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1 – 13 and 16 – 19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20 – 22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
4.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



5.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the 

Claim Analysis
6.	Summary of Claim 1:
 A fragrance release composition comprising 

i) at least two fillers, 

ii) one or more consistency builder(s), 

iii) one or more surfactant(s), and 

iv) a fragrance or mixture of two or more fragrances.

 
Claim Rejections - 35 USC § 102


7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



8.	Claims 1 – 5, 9 – 10, 12, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman, et al. (CA 1 332 557 C; as listed on the IDS dated 2/12/2020).
	Regarding claim 1, Newman et al. teach a lavatory cleansing block product comprising sodium sulfate and hydroxypropyl methylcellulose thereby reading on i) the at least two fillers as required by the instant claim, polyethylene glycol ester thereby reading on ii) the one or more consistency builders as required by the instant claim, a nonionic surfactant such as a fatty alcohol and stearic acid ester of nonoxynol 100  thereby reading on the iii) one or more surfactants as required by the instant claim, and a fragrance thereby reading on the iv) fragrance as required by the instant claim (Example 3, Claims 1, 4 and 7).   
	Regarding claim 2, Newman et al. teach the sodium sulfate filler is present in an amount of 16.7 wt% and the hydroxypropyl methylcellulose filler is present in an amount of 8 wt% (Example 3) thereby reading on the claimed range of from 20 – 70 wt% as required by the instant claim, wherein the polyethylene glycol ester builder is present in an amount of 25 wt% thereby reading on the claimed range of from 10 – 60 wt% as required by the instant claim, wherein the stearic acid ester of nonoxynol 100 surfactant is present in an amount of 25 wt% thereby reading on the claimed range of from 2 – 30 wt% as required by the instant claim, and wherein the fragrance is present in an amount of 6.3 wt% thereby reading on the claimed range of from 1 – 30 wt% as required by the instant claim.
	Regarding claim 3, the sodium sulfate filler of Newman et al. reads on the salt filler as required by the instant claim and the hydroxypropyl methylcellulose filler of Newman et al. reads on the carbohydrate fillers as required by the instant claim.

	Regarding claim 5, Newman et al. teach a nonionic surfactant such as a fatty alcohol and stearic acid ester of nonoxynol 100  (Examples, p. 6) thereby reading on the glycol esters of fatty acid as required by the instant claim. 
	Regarding claims 9-10, Newman et al. teach the compositions are extruded into a billet or bar and pressed to a desired shape which was a block thereby reading on a disc (p. 6, first paragraph).
	Regarding claim 12, Newman et al. teach the composition are used as a lavatory cleansing block product (claim 1) thereby reading on a washing additive and an air freshener as required by the instant claim.
	Regarding claim 16, Newman et al. teach the filler hydroxypropyl methylcellulose thereby reading on cellulose and further teach the filler sodium sulfate as required by the instant claim.
Regarding claim 19, Newman et al. teach the components are mixed and extruded into a round billet or as a flat bar or other shapes (p. 5 line 14) thereby reading on the particulate form as required by the instant claim.
	  
9.	Claims 1, 3-5, 7, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scholz et al. (US PG Pub 2003/0108506 A1).
	Regarding claim 1, Scholz et al. teach a skin cleansing gel that when mixed with water releases perfumes creating a pleasant effect on the skin thereby reading on the fragrance release composition, wherein the composition comprises (A) polyalkylene glycols thereby reading on the ii) one or more consistency builders as required by the instant claim, (B) surfactants thereby reading on the iii) as required by the instant claim, (C) dispersed, particulate, water-soluble salts and (D) a thickener thereby reading on the i) at least two fillers as required by the instant claim, and wherein in a preferred 
	Regarding claim 3, Scholz et al. teach the fillers are Magnesium Sulfate and Aluminum Sulfate thereby reading on the salts, and further teach hydroxypropyl cellulose powder (Klucel) thereby reading on the carbohydrate as required by the instant claim (Examples 2-5).
	Regarding claim 4, Scholz et al. teach polyethylene glycol (Examples 1-5).
	Regarding claims 5 and 7, Scholz et al. teach the surfactant Cetiol HE in a preferred embodiment which is glycerol cocofatty acid ester [0031] thereby reading on the glycol esters of fatty acids as required by the instant claim. Scholz et al. further teach the non-ionic surfactants are selected from products made from the addition of ethylene oxide onto fatty alcohols [0016] thereby reading on ceteareth 20 as required by the instant claim, and further teach the anionic surfactants selected from a linear alkyl and acyl linked to a sulfonate and the sodium salts thereof [0014] thereby reading on the sodium alkylbenzene sulfonate as required by the instant claim.
	Regarding claim 12, Scholz et al. teach a skin cleansing gel that when mixed with water releases perfumes creating a pleasant effect on the skin thereby reading on the product comprising the fragrance release composition (Abstract).
	Regarding claim 16, Scholz et al. teach cellulose (Klucel) thereby reading on the carbohydrate as required by the instant claim and further teach sodium sulfate (Examples 1-5).
	 	
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 6-8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Newman, et al. (CA 1 332 557 C; as listed on the IDS dated 2/12/2020) in view of Scholz et al. (US PG Pub 2003/0108506 A1).
Regarding claim 6, Newman et al. teach the fragrance release composition according to claim 1 as set forth above and incorporated herein by reference. Newman et al. teach the fillers comprise a salt and a methylcellulose as set forth above (Examples).
Newman et al. do not teach the fillers comprise a disaccharide.
Scholz et al. teach a skin cleansing gel that when mixed with water releases perfumes creating a pleasant effect on the skin thereby reading on the fragrance release composition, wherein the composition comprises (A) polyalkylene glycols, (B) surfactants, (C) dispersed, particulate, water-soluble salts and (D) a thickener, and perfume oil, wherein the fillers comprise a salt and a polysaccharide (Claim 1, Examples 2-5, [0021]). Scholz et al. offer the motivation of using these fillers due to their ability to swell or dissolve in water and can be dissolved in the carrier liquid consisting of hydroxyl compounds [0021]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the polysaccharide of Scholz et al. as a filler in the fragrance release composition of Newman et al., thereby arriving at the claimed invention.
	Newman et al. in view of Scholz et al. do not particularly teach the filler is a disaccharide.
Although the reference fails to teach disaccharide, the similarity between the disaccharide and polysaccharide are sufficiently close enough that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the claimed fragrance release composition with a disaccharide instead of a polysaccharide.  Furthermore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (MPEP §2144.09). The case law has also states that “An obviousness rejection based on similarity in chemical structure and In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 
Regarding claim 7, Newman et al. are further silent on the particular surfactants as required by the instant claim.
Scholz et al. teach the surfactants formed from linear alkyl and acyl linked to a sulfonate and the sodium salts thereof (corresponding to the sodium alkylbenzene sulfonate) and the surfactants formed from the addition of ethylene oxide onto fatty alcohols (corresponding to the ceteareth 20) are functionally equivalent to the glycerol cofatty acid ester surfactants ([0012-0016], [0031]) (corresponding to the glycol esters of fatty acids) as disclosed by Newman et al. (Examples, p. 6, nonoxynol 100). Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). Therefore, it would have been obvious to one of ordinary skill in the art to use the sodium alkylbenzene sulfonate and the surfactant formed from the addition of ethylene oxide onto fatty alcohols (corresponding to the ceteareth 20) of Scholz et al. to replace the glycol ester of fatty acid surfactant as disclosed by Newman et al., thereby arriving at the claimed invention.
	Regarding claim 8, Newman et al. teach the fragrance release composition as set forth above, wherein Newman et al. teach the sodium sulfate filler is present in an amount of 16.7 wt% thereby reading on the ia) as required by the instant claim, wherein the thickener is hydroxypropyl methylcellulose filler, wherein the polyethylene glycol ester builder is present in an amount of 25 wt% and further teach that polyethylene glycol is mixed with the polyethylene glycol ester builder (p. 2, first paragraph) thereby reading on the ii) as required by the instant claim, wherein the surfactant is present in an amount of 25 wt% thereby reading on the claimed ranges for iiia) and iiib) as required by the instant claim, and wherein the fragrance is present in an amount of 6.3 wt% thereby reading on the claimed range of from 1 – 30 wt% as required by the instant claim (Example 3).

	However, Newman et al. in view of Scholz et al. render the replacement of the methylcellulose filler with disaccharide obvious as set forth above for claim 6 above. Scholz et al. teach thickeners (cellulose and saccharides) in amounts of at least 1% by weight (claim 1D) and teach the polyethylene glycol in a preferred embodiment in amounts of 25 and 30 wt% thereby reading on ib) from 10 to 60 wt% of the instant claim. 
Newman et al. in view of Scholz et al. and the claims differ in that Newman et al. in view of Scholz et al. do not teach the exact same proportions for the ib) as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Newman et al. in view of Scholz et al. (at least 1% by weight) overlap the instantly claimed proportions (10 to 60 wt%) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, 
MPEP 2144.05.
	Newman et al. do not particularly teach the surfactants as required by the iiia) and iiib), however, Newman et al. in view of Scholz et al. render teach these surfactants are functionally equivalent to the surfactant taught by Newman et al. as set forth above for claim 7. 
Regarding claim 17, Newman et al. teach sodium sulfate (Examples) and Newman et al. in view of Scholz et al. demonstrate the disaccharide (sugar) is considered obvious as discussed above for claim 6. 
Regarding claim 18, Newman et al. teach the fragrance release composition as set forth above, wherein Newman et al. teach the sodium sulfate filler is present in an amount of 16.7 wt% thereby 
	Newman et al. do not particularly teach the disaccharide and are further silent on the amount of the disaccharide as required by ib) of the instant claim.
	However, Newman et al. in view of Scholz et al. render the replacement of the methylcellulose filler with disaccharide obvious as set forth above for claim 6 above. Scholz et al. teach thickeners (cellulose and saccharides) in amounts of at least 1% by weight (claim 1D) and teach the polyethylene glycol in a preferred embodiment in amounts of 25 and 30 wt% thereby reading on ib) from 20 to 40 wt% of the instant claim. 
Newman et al. in view of Scholz et al. and the claims differ in that Newman et al. in view of Scholz et al. do not teach the exact same proportions for the ib) as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Newman et al. in view of Scholz et al. (at least 1% by weight) overlap the instantly claimed proportions (20 to 40 wt%) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, 
MPEP 2144.05.
. 
	
12.	Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Newman, et al. (CA 1 332 557 C; as listed on the IDS dated 2/12/2020).
	Regarding claim 11, Newman et al. teach the fragrance release composition in the form of a particle as set forth above for claim 10.
Newman et al. are silent on the thickness of the particle.
However, Newman et al. teach the product can be cut into sections (p. 5 line 16-17) suitable for the desired application. As such, it would have been obvious to one of ordinary skill in the art to form the billet or bar of Newman et al. into a thickness of 1 to 20 mm thereby arriving at the claimed invention.
Regarding claim 13, Newman et al. teach the fragrance release composition comprising the components i) to v) as set forth above for claim 1. Newman et al. teach the components are mixed together thereby reading on the step b) and c) wherein the mixing is interpreted to obtain a homogeneous mixture as required by the instant claim, and wherein the components optionally can be melted down and cast into blocks or can be mixed as a powder and compacted (p. lines 10-15) thereby reading on the shaping as required by step d).
Newman et al. are silent on the exact temperature of the melting.
However, the “melting” and the mixing as a powder is interpreted to include the claimed temperature ranges of 10 to 80 C as required by the instant claim step d), or in the alternative, render the claim obvious because the components in the method of Newman et al. are the same components .
  
13.	Claims 2, 6, 8, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Scholz et al. (US PG Pub 2003/0108506 A1).
	Regarding claim 2, Scholz et al. teach the fragrance release composition as set forth above and incorporated herein by reference. Scholz et al. teach the polyethylene glycol in a preferred embodiment in  amounts of 25 and 30 wt% thereby reading on the 10-60 wt% as required by the instant claim, the surfactants in a preferred embodiment in amounts of 10 and 15 wt% (Tego Betain CKD) thereby reading on the claimed range of 2 – 30 wt% as required by the instant claim, the salts in amounts of 8, 10 and 12 wt% (Magnesium Sulfate and Aluminum Sulfate), silica in amounts of 2, 2.5 and 3 wt% (Neosil and Aerosil), talcum powder (Steasilk) in amounts of 4.4, 11.3, 16.4 wt% and hydroxypropyl cellulose powder (Klucel) in amounts of 0.2 and 0.3 wt% thereby reading on the claimed range of from 20 – 70 wt% as required by the instant claim (Examples 2, 3 and 5).
	Scholz et al. do not particularly the claimed range for the amount of fragrance as required by the instant claim.
	Scholz et al. teach the release of the perfumes create a pleasant effect on the skin and the release of the perfume leads to an improved effect of the skin care ingredients (Abstract, [0002]). As such, the amount of the perfume will affect the resulting release and smell of the final product. Therefore, the amount of perfume can be optimized to reach the desired fragrance character via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was 
	Regarding claim 6, Scholz et al. teach the fragrance release composition as set forth above and incorporated herein by reference. Scholz et al. further teach the fillers comprise a salt (Examples) and teach the filler is a polysaccharide [0021].
	Scholz et al. do not particularly teach the filler is a disaccharide.
Although the reference fails to teach disaccharide, the similarity between the disaccharide and polysaccharide are sufficiently close enough that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the claimed fragrance release composition with a disaccharide instead of a polysaccharide.  Furthermore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (MPEP §2144.09). The case law has also states that “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 
Regarding claim 8, Scholz et al. teach the salts in amounts of 8, 10 and 12 wt% (Magnesium Sulfate and Aluminum Sulfate) thereby reading on ia) from 5 to 50 wt% of a salt as required by the instant claim, Scholz et al. teach the polyethylene glycol in a preferred embodiment in amounts of 25 and 30 wt% thereby reading on ib) from 10 to 60 wt% of the instant claim. Scholz et al. teach the ceteareth 20 and sodium alkylbenzene sulphonate as discussed above for claims 5 and 7. Scholz et al. teach the surfactants are present in amounts of 10 to 30 wt% (claim 3) thereby reading on the claimed range of from 1 to 15 wt% for iiia) and iiib). Scholz et al. teach thickeners in amounts of at least 1% by weight (claim 1D) and further teach polysaccharides as a thickener [0021] thereby reading on the ib) as required by the instant claim. It is acknowledged above that Scholz et al. do not particularly teach 
Regarding claim 13, Scholz et al. teach the fragrance release composition according to claim 1 as set forth above thereby reading on the step a), and further teach the components are mixed thereby reading on the steps b) and the components are considered to be mixed to obtain a homogeneous mixture as required by step c), wherein the components are heated [0027] thereby reading on the step d) as required by the instant claim.
Scholz et al. are silent on the temperature range as required by the step d). 
However, the heating step [0027] of Scholz et al. is interpreted to include the claimed temperature ranges of 10 to 80 C as required by the instant claim step d), or in the alternative, render the claim obvious because the components in the method of Scholz et al. are the same components as required by the instant claim, and as such have the same melting temperatures and would thereby require the same temperature for melting as required by the instant claim. 
Regarding claim 17, Scholz et al. teach sodium sulfate (Example 1) and polysaccharide. It is acknowledged above that Scholz et al. do not particularly teach disaccharide (sugar). However, the disaccharide is considered obvious as discussed above for claim 6. 
Regarding claim 18, Scholz et al. teach the salts in amounts of at least 5 wt% (claim 1C), thereby reading on ia) from 15 to 25 wt% of a salt as required by the instant claim, Scholz et al. teach the polyethylene glycol in a preferred embodiment in amounts of 30 wt% thereby reading on ii) from 30 to 40 wt% of the instant claim. Scholz et al. teach the ceteareth 20 and sodium alkylbenzene sulphonate as discussed above for claims 5 and 7. Scholz et al. teach the total amount of surfactants are present in amounts of 10 to 30 wt% (claim 3) thereby reading on the claimed range of from 3 to 7 wt% for iiia) and iiib). Scholz et al. teach thickeners in amounts of at least 1% by weight (claim 1D) and further teach polysaccharides as a thickener [0021] thereby reading on the ib) as required by the instant claim. It is 

Conclusion

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763